—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 19, 2001, which denied claimant’s application to reopen a previous default decision ruling that she was ineligible to receive unemployment insurance benefits because she had insufficient weeks of covered employment.
Whether to grant an application to reopen a decision is within the discretion of the Unemployment Insurance Appeal Board and, absent any abuse of discretion, the Board’s decision will not be disturbed (see Matter of Gbolo [Commissioner of Labor], 272 AD2d 775; Matter of Collins [Commissioner of Labor], 270 AD2d 537, lv dismissed 95 NY2d 819). Here, claimant failed to appear at administrative hearings scheduled on two separate occasions. Claimant did not request an adjournment prior to the hearings. Although claimant suffers from a hand disability, she failed to demonstrate how this prevented her from attending the hearings. Inasmuch as the record supports the finding that claimant did not demonstrate good cause for failing to appear (see 12 NYCRR 461.8; see also Matter of Vosghanians [M.J. Alexander & Co.—Commissioner of Labor], 295 AD2d 842), we find no abuse of discretion in denying her application to reopen. Claimant’s arguments pertaining to the underlying merits of the denial of her application for unemployment insurance benefits is not properly before this Court for consideration.
Cardona, P.J., Mercure, Spain, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.